UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54695 nycaMedia, Inc. (Exact name of registrant as specified in its charter) Nevada 27-0203690 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1077 Balboa Avenue, Laguna Beach, CA 92651 (Address of principal executive offices) (Zip Code) (714) 651-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes x No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 14, 2012, there were 5,824,038 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. NYCAMEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEET MARCH 31, 2, 2011 (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Other receivable - - Deferred tax asset Total current assets Property and Equipment, Net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and Accrued liabilities $ $ Income taxes payable - - Note payable Total current liabilities Deferred tax liability - non current TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock subscribed; 228,038 and 0 shares as of March 31, 2012 and December 31, 2011, respectively - Common stock; $.001 par value; 50,000,000 shares authorized; 5,596,000 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Preferred stock; $.001 par value; 5,000,000 shares authorized; zero shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively - - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed financial statements. 3 NYCAMEDIA, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, 2012 FOR THE THREE MONTHS ENDED MARCH 31, 2011 FOR THE PERIOD FROM MAY 1, 2009 (INCEPTION) THROUGH MARCH 31, 2012 REVENUES $ $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES General and Administrative Selling Professional Fees TOTAL OPERATING EXPENSES NET INCOME (LOSS) BEFORE OTHER EXPENSE ) ) ) OTHER INCOME (EXPENSE) Interest expense ) - ) TOTAL OTHER INCOME (EXPENSE) ) - ) NET INCOME (LOSS) BEFORE INCOME TAXES ) ) ) INCOME TAX (BENEFIT) EXPENSE ) ) NET INCOME (LOSS) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING BASIC AND DILUTED NET INCOME (LOSS) PER COMMON SHARE $ ) $ ) The accompanying notes are an integral part of these condensed financial statements. 4 NYCAMEDIA, INC. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONDENSED STATEMENT OF STOCKHOLDERS' INCOME (LOSS) FOR THE PERIOD FROM MAY 1, 2009 (INCEPTION) THROUGH MARCH 31, 2012 Additional Common Stock Total Common Stock Paid-in Subscribed Accumulated Stockholders’ Shares Par Value Capital Not Issued Deficit Equity/(Deficit) Balance - May1, 2009 - $
